
	

114 HR 5419 IH: Credit Union Examination Reform Act of 2016
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5419
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2016
			Mr. Guinta introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Federal Credit Union Act to extend the examination cycle of the National Credit Union
			 Administration to 18 months for certain credit unions, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Credit Union Examination Reform Act of 2016. 2.Extension of examination cycle of the National Credit Union Administration to 18 months (a)Federal credit union examinationsSection 106 of the Federal Credit Union Act (12 U.S.C. 1756) is amended—
 (1)by striking Federal credit unions and inserting the following:  (a)In generalFederal credit unions; and
 (2)by adding at the end the following:  (b)18-Month examination cycle for certain credit unions (1)In generalAn examination of a Federal credit union described under subsection (a) may only be carried out once during each 18-month period with respect to a Federal credit union that—
 (A)has total assets of less than $1,000,000,000; (B)is well capitalized, as such term is defined under section 216(c)(1);
 (C)was found in its most recent examination to be well managed, and its composite rating (under the Uniform Financial Institutions Rating System or an equivalent rating under a comparable rating system)—
 (i)was a 1, in the case of a Federal credit union that has total assets of more than $200,000,000; or (ii)was a 1 or a 2, in the case of a Federal credit union that has total assets of not more than $200,000,000; and
 (D)is not currently subject to a formal enforcement proceeding or order by the Administration. (2)Safety and soundness exceptionParagraph (1) shall not apply to a Federal credit union if the Administration determines—
 (A)that such credit union should be examined more often than every 18 months because of safety and soundness concerns; or
 (B)that such credit union has violated the law. . (b)Insured credit union examinationsSection 204 of the Federal Credit Union Act (12 U.S.C. 1784) is amended by adding at the end the following:
				
					(h)18-Month examination cycle for certain credit unions
 (1)In generalAn examination of an insured credit union described under subsection (a) may only be carried out once during each 18-month period with respect to an insured credit union that—
 (A)has total assets of less than $1,000,000,000; (B)is well capitalized or adequately capitalized, as such terms are defined, respectively, under section 216(c)(1);
 (C)was found in its most recent examination to be well managed, and its composite rating (under the Uniform Financial Institutions Rating System or an equivalent rating under a comparable rating system)—
 (i)was a 1, in the case of an insured credit union that has total assets of more than $200,000,000; or (ii)was a 1 or a 2, in the case of an insured credit union that has total assets of not more than $200,000,000; and
 (D)is not currently subject to a formal enforcement proceeding or order by the Administration. (2)Safety and soundness exceptionParagraph (1) shall not apply to an insured credit union if the Administration determines—
 (A)that such credit union should be examined more often than every 18 months because of safety and soundness concerns; or
 (B)that such credit union has violated the law.. (c)Budget savings reportNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the National Credit Union Administration shall issue a report to the Congress analyzing how the amendments made by this section affect the budget of the Administration.
 (d)RulemakingNot later than the end of the 100-day period beginning on the date of the enactment of this Act, the National Credit Union Administration shall issue regulations to carry out the amendments made by this Act.
			
